  Case 20-00436        Doc 57      Filed 08/07/20 Entered 08/10/20 09:53:06               Desc Main
                                     Document     Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In re:
                                                     Case No. 20-00436
                                                     Chapter: 13
Ezequiel Ortega and Maria J. Ortega,
                                                     Judge: A. Benjamin Goldgar
                         Debtor.

                    AGREED ORDER CONDITIONING AUTOMATIC STAY

         THIS CAUSE coming to be heard on the motion of NewRez LLC d/b/a Shellpoint Mortgage

Servicing, as servicer for 1900 Capital Trust II, by U.S. Bank Trust National Association, not in its

individual capacity but solely as Certificate Trustee (the “Creditor”), for relief from the automatic stay,

the Court having jurisdiction over the subject matter;

         IT IS HEREBY ORDERED:

         1.     In response to the motion to modify stay, Debtor has remitted the sum of $5,175.00 to

Creditor;

         2.     On July 16, 2020, the Debtors tendered $2,500.00 toward the July 1, 2020 payment;

         3.     The remaining post-petition arrearage after the payments contemplated by

Paragraph 1 above will be $7,848.98, which includes the June 1, 2020 installment and shortage of

$87.33 for the July 1, 2020 installment;

         4.     The Debtors now must continue to make post-petition mortgage payments directly

to Creditor commencing with the August 1, 2020 payment, which are currently in the amount of

$2,587.33;

         5.     In addition to the monthly mortgage payments, Debtor shall pay an additional

$981.13 directly to Creditor each month for the next eight (8) months (August 2020 through

March 2021) to cure the remaining post-petition arrearage;
  Case 20-00436          Doc 57     Filed 08/07/20 Entered 08/10/20 09:53:06               Desc Main
                                      Document     Page 2 of 2



         6.       If Debtor fails to make payments to Creditor as set forth in paragraph 5 above, or if

Debtor fails to make payments to Creditor as set forth in paragraph 4 above such that a two-month

post-petition default accrues, then Creditor shall send a Notice of Default to Debtor, the Debtor’s

attorney, and the Chapter 13 Trustee specifying the amount of the default and informing Debtor that he

has 14 days within which to cure the complained of default;

         7.       In the event that Debtor does not cure the default within the time specified, then the

Creditor shall file with the court a Notice of Modification of Stay and the stay shall then be

automatically modified as to Creditor, its principals, agents, successors and/or assigns pursuant to §362

and Bankruptcy Rule 4001(a)(3) waived, as to Debtor and pertaining to certain real estate with a

common address of 3230 N Central Park Avenue, Chicago, IL 60618.

         8.       In the event the stay is modified pursuant to this order, all claims of the Creditor shall

be withdrawn.



                                                          ENTER:

                                                          _________________________________
                                                          Honorable Judge A. Benjamin Goldgar
                                                          United States Bankruptcy Judge


Dated:        August 7, 2020



Prepared By:

Jennifer Walker, Esq.
Plunkett Cooney
221 N. LaSalle Street, Suite 1550
Chicago, IL 60601
Telephone: (312) 670-6900
Email: jwalker@plunkettcooney.com



                                          Open.27844.01539.24561558-1
